Citation Nr: 1203469	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  10-18 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) compensation under 38 U.S.C.A. § 1151 (West 2002) for right knee and leg disorders.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in February 2008 by the VA Regional Office (RO) in Cleveland, Ohio, denying the Veteran's claim for VA compensation under 38 U.S.C.A. § 1151 for right knee and leg disorders.  

Pursuant to his request, the Veteran was afforded a videoconference hearing before the Board in September 2011, a transcript of which is of record.  At that hearing, the Veteran submitted additional documentary evidence along with a signed, written waiver for its initial consideration by the RO.  

The appeal is REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that, as a domiciliary resident at a VA facility in Brecksville, Ohio, he developed right knee and leg disorders during and/or following a course of VA treatment in or about 2003 for deep venous thrombosis of his left leg.  That treatment was initially undertaken at the Brecksville facility and continued at the VA Medical Center in Wade Park.  During that period, he alleges that VA failed to diagnose and treat related right knee and leg disablement, and, alternatively, that he sustained a fall while in the care of VA, thereby sustaining an injury to the right knee and leg that was productive of additional disability.  

VA medical treatment records dated from January 2003 and beyond are on file.  No incident report or report of accidental injury relating to the claimed fall is on file, and there is no indication that any such report was ever requested by the RO from either of the named VA facilities.  Available medical records denote initial treatment of deep venous thrombosis of the left leg in January 2003, but it remains unknown whether any treatment therefor preceded January 2003 and the Veteran is unclear on the precise timing of the onset of right knee and leg disability or the fall, as he simply indicates that he recollects that the initial treatment was begun in 2003.  Remand to obtain additional VA medical and non-medical records, as noted, is deemed necessary.  

In addition to the records retrieval needed, there is also a need for additional medical input as to whether any additional disability resulted from VA treatment or lack thereof, and, also, whether the direct and immediate cause of any such additional disability was VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing VA care.  Remand is required to obtain this medical input.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain from the VA's Brecksville, Ohio, facility all pertinent records relating to the Veteran's status as a domiciliary resident prior to 2003 and during the period from January 2003 and beyond, including but not limited to records specifically indicating the exact dates of his domiciliary stay(s); report(s) of accidental injury or fall(s) involving injury to the right knee or leg or other administrative or medical records compiled during those stays to that effect; and all pertinent medical records, not already on file, with respect to treatment of deep venous thrombosis of the left leg and any right knee and leg disorders.  Once obtained, these records should be made a part of the Veteran's VA claims folder.  

2.  Obtain for inclusion in the claims folder any and all records from the VA's Wade Park facility relating to reports of accidental injury or falls involving injury to the right knee or leg during periods of treatment and all pertinent medical records, not already a part of the claims folder, regarding treatment of deep venous thrombosis of the left leg and any right knee and leg disorders.  

3.  Thereafter, afford the Veteran a VA medical examination in order to ascertain the nature and etiology of his claimed right knee and leg disorders.  His VA claims file should be made available to the VA examiner for review in conjunction with the examination and the examination report should indicate whether in fact the claims folder was made available and reviewed.  The examination should include a complete medical history, clinical evaluation, and all diagnostic studies and testing deemed necessary.  All pertinent diagnoses should be set forth. 

The VA examiner is also asked to provide a medical opinion as to the following, and the AMC is advised that in the event the Veteran fails to appear for the aforementioned examination, a medical opinion alone should be obtained, as follows:

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran has additional disability involving the right knee and/or leg following VA care and or treatment, and, if so, is it at least as likely as not (50 percent or greater probability) that any such additional disability was the direct result of VA carelessness, negligence, lack of proper skill, or erroneous judgment involving its diagnosis and treatment and the timeliness of each?  What role, if any, was any identified fall or injury of the right knee or leg in the onset of the Veteran's disablement of the right knee or leg?

(b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's additional disability of the right knee and/or leg, if any, was proximately caused by an event not reasonably foreseeable? 

Use by the examiner of the at least as likely as not language in responding is required. 

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

The examiner is requested to provide a complete rationale for each opinion expressed. 

4.  Lastly, after ensuring that all requested development has been completed in accordance with the instructions noted above, readjudicate the claim on appeal and if the determination is unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case prior to a return of the case to the Board for further review. 

The Veteran need take no action until otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

The purpose of this remand is to obtain additional development.  No inference should be drawn regarding the final disposition of the claim in question as a result of this action. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


